Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 4, 12 – 23 and 25 – 30 (renumbered 1 – 22) are allowed.


EXAMINER'S NOTE
In response to amendments in claims 3 and 26, examiner has withdrawn 112(b) rejection mentioned in previous office action.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aaron Sanders on 01/12/2022.

The following claims have been amended: 

3.       (Currently Amended) The method of claim 1, 
wherein for each TRP k,
the associated TRP RTT-related measurement is expressed as ΔkgNB = TkgNB,Rx - TkgNB,Tx in which TkgNB,Tx represents a transmission time of the DL RS from that kgNB,Rx represents a reception time of the corresponding UL RS at that TRP, and
the associated UE RTT-related measurement is expressed as ΔkUE = TkUE,Rx - TkUE,Tx in which TkUE,Rx represents a reception time of the DL RS at the UE and [[TkUE,Rx]] TkUE,Tx represents a transmission time of the corresponding UL RS from the UE,
wherein the plurality of TRP RTT-related measurements comprise quantities one Δ1gNB, zero or more Δ2gNB, and zero or more Δ3gNB such that a total number of TRP RTT-related measurements is two or greater, the Δ1gNB corresponding to the primary TRP, each Δ2gNB corresponding to each secondary TRP in data communication with the UE, and each Δ3gNB corresponding to a neighboring TRP not in data communication with the UE, and
wherein the plurality of UE RTT-related measurements comprises quantities Δ1UE, zero or more Δ2UE, and zero or more Δ3UE such that a total number of UE RTT-related measurements is two or greater, the Δ1UE corresponding to the primary TRP, each Δ2UE corresponding to each secondary TRP, and each Δ3UE corresponding to each neighboring TRP.

26.       (Currently Amended) The positioning entity of claim 25, 
wherein for each TRP k,
the associated TRP RTT-related measurement is expressed as ΔkgNB = TkgNB,Rx - TkgNB,Tx in which TkgNB,Tx represents a transmission time of the DL RS from that kgNB,Rx represents a reception time of the corresponding UL RS at that TRP, and
the associated UE RTT-related measurement is expressed as ΔkUE = TkUE,Rx - TkUE,Tx in which TkUE,Rx represents a reception time of the DL RS at the UE and [[TkUE,Rx]] TkUE,Tx represents a transmission time of the corresponding UL RS from the UE,
wherein the plurality of TRP RTT-related measurements comprise quantities one Δ1gNB, zero or more Δ2gNB, and zero or more Δ3gNB such that a total number of TRP RTT-related measurements is two or greater, the Δ1gNB corresponding to the primary TRP, each Δ2gNB corresponding to each secondary TRP in data communication with the UE, and each Δ3gNB corresponding to a neighboring TRP not in data communication with the UE, and
wherein the plurality of UE RTT-related measurements comprises quantities Δ1UE, zero or more Δ2UE, and zero or more Δ3UE such that a total number of UE RTT-related measurements is two or greater, the Δ1UE corresponding to the primary TRP, each Δ2UE corresponding to each secondary TRP, and each Δ3UE corresponding to each neighboring TRP.







REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 11/19/2021 have been fully considered. The arguments and amendments submitted by the applicant for 
The prior arts of record fail to teach a method performed by a positioning entity to receive a plurality of user equipment (UE) round trip time (RTT)-related measurements from a primary transmission-reception point (TRP) in data communication with the UE, wherein each of the plurality of UE RTT-related measurements is associated with one TRP of a plurality of TRPs and determining a position of a UE based on a plurality of TRP RTT-related measurements and the plurality of UE RTT-related measurements, as substantially described in the independent claims 1, 25, 29 and 30. The claims further describe to obtain the plurality of TRP RTT-related measurements, the plurality of TRP RTT-related measurements being one-to-one associated with the plurality of TRPs, wherein each TRP RTT-related measurement is associated with one TRP of the plurality of TRPs, wherein for each TRP of the plurality of TRPs, the TRP RTT-related measurement associated with that TRP represents a duration between that TRP transmitting a downlink reference signal (DL RS) to the UE and that TRP receiving a corresponding uplink reference signal (UL RS) from the UE, and the UE RTT-related measurement associated with that TRP represents a duration between the UE receiving the DL RS from that TRP and the UE transmitting the corresponding UL RS to that TRP. The amended limitations, in combination with the remaining limitations of the independent claims 1, 25, 29 and 30 are not taught nor suggested by the prior arts of record. The claims are novel over the prior arts in terms of entirety of the claims. Claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
Supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474